DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0095], line 1, “and” should be replaced with --to--.
In paragraph [0100], line 8, “131” should be replaced with --1311--.
In paragraph [0114], line 6, “1251” should be replaced with --1351--.
In paragraph [0114], line 8, “1253” should be replaced with --1353--.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
IMAGE FORMING APPARATUS THAT ADJUSTS IMAGE FORMING AREA BASED ON READ TEST IMAGE

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 7,800,796; IDS filed 7/19/2021) in view of Yamauchi et al. (US 7,583,282; IDS filed 7/19/2021).

Regarding claim 1, Saito discloses an image forming apparatus (element 100, Fig. 1), comprising: an image forming unit (element 60, Fig. 1) configured to form an image on a sheet; and a controller (element 15, Fig. 1) configured to: obtain detected data, which is obtained by detecting the size of the sheet, and control a predetermined image formation area, in which the image forming unit is able to form an image, based on the detected data (see col. 6, lines 42-61), the controller being configured to perform a first adjustment process of adjusting the predetermined image formation area to a first area (see col. 21, lines 15-31) and a second adjustment process of adjusting the predetermined image formation area to a second area (i.e., R, Fig. 14B), the first area having a rectangular shape, the second area having a shape similar to a shape of the sheet having the test image formed thereon (see Fig. 14B and col. 19, lines 46-53).
Although Saito does not appear to disclose obtaining the data from reading a test image, Yamauchi et al. shows that this feature is well known in the art. Yamauchi et al. discloses obtaining a shrinkage factor of the sheet on the basis of a size of the reference mark before fixing and a size of the detected reference mark after fixing and determining a position and magnification of the image to be printed on the back surface on the basis of the shrinkage factor (see col. 3, lines 1-19). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. Utilizing the sheet size detection technique of Yamauchi et al. provides a more accurate shrinkage factor determination.
Regarding claim 2, Saito discloses an image forming apparatus, further comprising a receiver (i.e., the setting section 14 of operation panel 48, Fig. 3) configured to receive user instruction information, wherein the controller is configured to select an adjustment process from among a plurality of adjustment processes including the first adjustment process and the second adjustment process, based on the user instruction information (see col. 21, lines 15-31).
Regarding claim 3, Saito discloses an image forming apparatus, wherein the controller includes an image processor configured to perform image processing, based on an image processing condition, on image data, and wherein, when one of the first adjustment process and the second adjustment process is not selected based on the user instruction information, the controller causes the image processor to perform the image processing on the image data based on another image processing condition (see col. 6, lines 42-61).
Regarding claim 4, Saito discloses an image forming apparatus, wherein the controller includes an image processor configured to perform image processing on image data, wherein, when the first adjustment process is to be performed, the controller causes the image processor to perform the image processing on the image data based on a first image processing condition (see col. 21, lines 15-31), and wherein, when the second adjustment process is to be performed, the controller causes the image processor to perform the image processing on the image data based on a second image processing condition (see Fig. 14B and col. 19, lines 46-53).
Regarding claim 6, Saito discloses an image forming apparatus, further comprising: a storage unit (element 32, Fig. 3) configured to store a plurality of image processing conditions; and a notifier (i.e., the display 18 of operation panel 48, Fig. 3) configured to notify, when the first image processing condition is not stored in the storage unit, that the first image processing condition is not stored, and to notify, when the second image processing condition is not stored in the storage unit, that the second image processing condition is not stored (i.e., if the conditions are not shown in the display of operation panel the user has been notified of the absence of such conditions).
Regarding claim 7, Saito discloses an image forming apparatus, further comprising: a storage unit (element 32, Fig. 3) configured to store a plurality of image processing condition; and a notifier (i.e., the display 18 of operation panel 48, Fig. 3) configured to notify, when an image processing condition corresponding to the selected adjustment process is not stored in the storage unit, that the selected adjustment process is not to be performed (i.e., an inherent feature of Saito not to perform a process which requires information that is missing).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,099,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of U.S. Patent No. 11,099,512 contain all the features of claims 1, 2, and 4.

Instant Application
U.S. Patent No. 11,099,512
1. An image forming apparatus, comprising: an image forming unit configured to form an image on a sheet; and a controller configured to: cause the image forming unit to form a test image on the sheet; obtain read data, which is obtained by reading the test image formed on the sheet; and control a predetermined image formation area, in which the image forming unit is able to form an image, based on the read data, the controller being configured to perform a first adjustment process of adjusting the predetermined image formation area to a first area and a second adjustment process of adjusting the predetermined image formation area to a second area, the first area having a rectangular shape, the second area having a shape similar to a shape of the sheet having the test image formed thereon.











1. An image forming apparatus comprising: an image forming unit configured to form an image on a sheet; and a controller configured to: obtain user instruction information related to an adjustment of geometric properties of an image to be formed by the image forming unit; select a mode for the adjustment among a plurality of modes based on the user instruction information, the plurality of modes including: a first mode where the geometric properties are adjusted so that a shape of an image formation area on a sheet becomes a rectangular shape; and a second mode where the geometric properties are adjusted so that a shape of the image formation area on a sheet becomes a similar shape as the sheet; control the geometric properties based on a first adjustment condition, in a case where the first mode is selected; control the geometric properties based on a second adjustment condition, in a case where the second mode is selected; control the image forming unit to form a test image on a sheet; obtain read data related to the test image formed on the sheet, the read data being output by a reading device; and generate the first adjustment condition and the second adjustment condition based on the read data.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yano (US 2015/0286901), Mizuno (US 2013/0155428), and Igarashi et al. (US 20140169843) disclose an image forming apparatus having image correction.

Allowable Subject Matter
Claim 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
6/11/2022